        Case 9:17-cv-00050-DLC-JCL Document 115 Filed 11/07/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  TANYA GERSH,
                                                    CV 17-50-M-DLC-JCL
                       Plaintiff,

  vs.                                                ORDER

  ANDREW ANGLIN,

                       Defendant.

        Plaintiff Tanya Gersh requests leave to respond to Defendant Andrew

Anglin’s notice of supplemental authority.

        IT IS ORDERED that Plaintiff’s request is GRANTED. Plaintiff’s response,

not to exceed five pages, shall be filed within 10 days of this order. Defendant shall

have up to 10 days after Plaintiff’s response is filed to submit an optional reply

brief, not to exceed five pages.

              DATED this 7th day of November, 2018.

                                              ______________________________
                                              Jeremiah C. Lynch
                                              United States Magistrate Judge




                                          1
